Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claim 1-20 are pending.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 11 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “an idea “of itself”:
	Claim 11, steps/limitations 1-3 receiving from a client: a first secured representation of a distributed ledger address associated with a first location; a second secured representation of a distributed ledger address associated with an asset; and a third secured representation of a distributed ledger address associated with a user of the client device (step 1); verifying the existence of a distributed ledger address corresponding to each of the received first secured representation of the distributed ledger address, the second secured representation of the distributed ledger address, and the third secured representation of the distributed ledger address (step 2); and after verifying, signing a transaction verifying that the user had custody of the asset at the first location at a first time (step 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., verify the validity of transferring asset based on received information (e.g., time, location that identified from a first secured representation of a distributed ledger address associated with a first location; a second secured representation of a distributed ledger address associated with an asset; and a third secured representation of a distributed ledger address associated with a user), and confirm that the user’s custody of the asset after the verification. 
In addition, steps 2 and 3 of “verifying the existence of a distributed ledger address corresponding to each of the received first secured representation of the distributed ledger address, the second secured representation of the distributed ledger address, and the third secured representation of the distributed ledger address” (step 2) and after verifying, signing a transaction verifying that the user had custody of the asset at the first location at a first time (step 3) mentioned above are also falls within “Mental Processes” grouping of abstract ideas since this limitation covers performance of the limitations in the mind. For example, a human being can observing/evaluating a first secured representation of a distributed ledger address associated with a first location; a second secured representation of a distributed ledger address associated with an asset; and a third secured representation of a distributed ledger address associated with a user in order to determine/prove that the user has custody of an asset at a first location at a first time.  
Independent claim 11, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a server system, digitally signing) to perform abstract steps/limitations 1-3 mentioned above. The additional element(s) in all of the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in steps/limitations 1-3 using a generic computer component (i.e., a server system, digitally signing). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, step/limitation 1 of “receiving, at a server system, from a client device” is merely gathering data/receiving data via generic computer (e.g., the server system), which is considered insignificant extra solution activity, thus is not significant more than the identified abstract idea.  In addition, the additional element “a client device” in step/limitation 1 is merely a source where information is received a server system, digitally signing) to perform all of the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 11 (step 2B):  The additional element in claim 8 (i.e., a server system, digitally signing) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. Further, step/limitation 1 of “receiving, at a server system, from a client device” is merely gathering data/receiving data via generic computer (e.g., the server system), which is considered insignificant extra solution activity, thus is not significant more than the identified abstract idea.  In addition, the additional element “a client device” in step/limitation 1 is merely a source where information is received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  When reevaluating in at step 2B, besides being as “insignificantly extra solution activities”, step/limitation 1 of “receiving, at a server system, from a client device” is also are well-understood, routine and conventional activities.  Generic computer components recited as performing generic computer functions (e.g., receive/transmit/display data) are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".
Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo (options 2 and 3).  Viewed as a whole, even in combination, the above steps do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
independent claims 1 and 20: Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, the system claim 20, and a non-transitory computer readable medium claim 1 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the claim(s) 11. The components (a processor; a non-transitory computer readable medium having executable instructions stored thereon, that, when executed by a processor, performs operations of….; digitally signing) described in independent claims 1 and 20 add nothing of substance to the underlying abstract idea. At best, the claim(s) are merely providing an environment to implement the abstract idea.
Dependent claims 2-10, 12-19 are merely add further details of the abstract steps/limitations and/or merely add further insignificant extra solution activity steps/limitations (e.g., receiving…., transmitting….) recited in claims 1, 11 and 20, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, and 6-9 are rejected under 35 U.S.C 102(b) as being anticipated by Gillen; (US 2019/0019144 A1):
5.	Independent claim 1:  Gillen teaches a non-transitory computer readable medium having executable instructions stored thereon, that, when executed by a processor, performs operations of:
transmitting to a server system operating as a node on a distributed ledger network (At least paras 0053-0059 especially para 0055, fig 2 paras 0030-0037 in context with paras 0092-0103, 0023 see plurality of computing notes on a blockchain and/or distributed ledger network, and a smart contract stored on the blockchain and/or distribute ledger}:
a first secured representation of a distributed ledger address (e.g., a control identifier(s) such as digital address(es)/location based digital address(es)/temporary digital address(es)/blockchain addresses that each indicate of an entity, individual, and/or location…. in paras 0020, 0064, 0069-0070, 0076, 0078-0079, 0083-0090, 0140) associated with a first location (para 0078-0079, 0083, see digital address associated with location) {At least fig. 5 paras 0104-0114, fig. 6 paras 0115-0121 in context with fig. 4 paras 0080-0091, see the smart contract/distributed network node validate/verify the exchange of physical asset and/or digital asset based on the received digital addresses associated with location of the first user computing device (the sender/transferor) and/or location of the second user computing device (the 
a second secured representation of a distributed ledger address associated with an asset (e.g., digital a coin/token/unique identifier that is linked to a physical asset/parcel in paras 0064-0066, 0068-0069, 0072-0074, 0080-0085, 0088-0089, 0100, 0107, 0111, 0116) {At least fig. 5 especially paras 0104-0114 especially paras 0107, 0111; fig 6 paras 0115-0121 especially paras 0116-0117 in context with fig. 4 especially paras 0080, 0100, see the smart contract/distributed network node validate/verify the exchange of physical asset and/or digital asset based on the received digital addresses associated with location of the first user computing device (the sender/transferor) and/or location of the second user computing device (the receiver/transferee) and based on the received unique identifier/token/coin associated with the physical asset and/or digital asset},  and
a third secured representation of a distributed ledger address associated with a user (e.g., digital address associated with the entity/individual/transferor/transferee) {At least paras 0020, 0064 indicates each transferring physical/virtual asset transaction may comprise one or more control identifiers and/or digital addresses that are each indicative of an entity, individual, and/or location having prior, present, or future control over the parcel and/or item (asset).  Also, para 00070 indicates the digital address and/or temporary, location based address/blockchain address may be associated with received digital addresses (each indicative of an entity, individual, and/or location…. as shown in para 0020, 0064) associated with location of the first user computing device (the sender/transferor) and/or location of the second user computing device (the receiver/transferee) and based on the received unique identifier associated with the physical asset and/or digital asset.  The Examiner assets since more than one digital addresses are received by the smart contract/distributed network node for verification/validation of the transferring asset and each digital address indicative of an entity, individual, and/or location, the smart contract/distributed network node (the server system) must receive a third secured representation of a distributed ledger address associated with a user (e.g., digital address associated with the entity/individual/transferor/transferee);
wherein the first, second, and third secured representations of the distributed ledger addresses are transmitted to the server system (the smart contract/distributed network node of bockchain in figs 5-6 paras 0104-0119 in context with paras 0055, fig 2 paras 0023, 0030-0037, 0092-0103) to prove a user's custody of an asset at a first location {At least fig. ; and
receiving a confirmation message from the server system that the user's custody of the asset (e.g., the receiver/transferee/second computing device’s custody of the asset) at the first location (determine location using the received digital addresses/contemporary digital addresses in figs 4-6) at a first time (time/time limit in paras 0068, 0074, 0079, 0084, 0086, 0089) was verified {At least fig. 5 paras 0104-0114 especially paras 0108 and para 0112 in context with paras 0068, 0074, 0079, 0084, 0086, 0089, see a confirmation can be transmitted from a node in the plurality nodes to the first computing device and/or to the second computing device approving the transfer of physical asset and/or digital asset after verifying the transferring of asset happened at the right location and right time/time limit}.
6.	Claim 5:  Gillen teaches the claimed invention as in claim 1.  Gillen further teaches wherein the instructions, when executed by the processor, further perform operations of:
receiving a first beacon from a beacon device (see Bluetooth beacons in paras 0083), the beacon (e.g., digital addresses from first computing device/ second computing device) comprising the first secured representation of the distributed ledger address associated with the first location {Gillen:  At least fig. 5 paras 0104-0114, fig. 6 paras 0115-0121 in context with fig. 4 paras 0080-0091 especially para 0083};
receiving a second beacon (see Bluetooth beacons in paras 0083, 0047 in context with paras 0107, 0111, 0116-0117) from an asset tag (e.g., label) coupled to the asset, the second beacon comprising the second secured representation of the distributed ledger address associated with the asset  {Gillen:  At least fig. 5 especially paras 0104-0114 especially paras 0107, 0111; fig 6 paras 0115-0121 especially paras 0116-0117 in context with fig. 4 especially paras 0080, 0083, 0100; and
generating the third secured representation of a distributed ledger address (e.g., temporary addresses) associated with the user {Gillen:  At least fig. 4 especially paras 0083-0091) .
7.	Claim 6:  Gillen teaches the claimed invention as in claim 5.  Gillen further teaches wherein the first beacon and the second beacon are received using a short-range receiver {Gillen:  At least paras 0047, 0144, and 0158}.
8.	Claim 7:  Gillen teaches the claimed invention as in claim 5.  Gillen further teaches wherein the first secured representation of the distributed ledger address (see temporary digital addresses that each indicate of an entity, individual, and/or location…. in paras 0020, 0064, 0069-0070, 0076, 0078-0079, 0083-0090, 0140), the second secured representation of the distributed ledger address (e.g., token identifier/unique identifier associated with the physical/digital asset; wherein each token identifier/unique identifier is linked to each location of the computing devices that involve in the transferring of asset in paras 0080-0083, 0088-0089), and the third secured representation of the distributed ledger address are time-based one time advertisements (see temporary digital addresses that each indicate of an entity, individual, and/or location…. in paras 0020, 0064, 0069-0070, 0076, 0078-0079, 0083-0090, 0140) {Gillen:  At least paras 0064-0070, 0072, 0074-0075, 0078-0085, 0087.  See example in figs. 5-6 paras 0104-0121 in context with fig. 4}.
9.	Claim 8:  Gillen teaches the claimed invention as in claim 1.  Gillen further teaches wherein the instructions, when executed by the processor, further perform operations of: transmitting, to the server system, a fourth secured representation of a distributed ledger address associated with a second asset {At least paras 0020, 0067 indicating each transaction involving one or more assets/one or more parcels; at least paras 0067, 0072-0074, 0107, 0111 indicating each asset/parcel associated with each unique identifier/token; at least fig. 5 paras 0104-0114 especially para 0107, 0111 indicating the smart contract of the blockchain validate/verify the received unique identifier associated with asset}, wherein the confirmation message confirms that the user's custody of the second asset at the first location at the first time was verified {At least fig. 5 paras 0104-0114 especially paras 0108 and para 0112 in context with paras 0067, 0072-0074, 0079, 0084, 0086, 0089}.
10.	Claim 9:  Gillen teaches the claimed invention as in claim 1.  Gillen further teaches receiving a request from the server system (e.g., computing node of the blockchain) to obtain, at a second time after the first time, another secured representation of a distributed ledger address (e.g., additional information associated with e.g. a confirmation request, a passcode, a private key, a biometric authorization in para 0068), wherein the request is transmitted to prove that the user has custody of the first asset at the first location  (determine location using the received digital addresses/contemporary digital addresses in figs 4-6) at the first time  (time/time limit in paras 0068, 0074, 0079, 0084, 0086, 0089); and in response to the request: obtaining, at the second time, a secured representation of a distributed ledger address; transmitting the secured representation of the distributed ledger address obtained at the second time to the server system {At least para 0068 in context with para 0067, fig. 5 paras 0104-0114 especially paras 0108 and para 0112 in context with paras 0068, 0074, 0079, 0084, 0086, 0089}.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen; (US 2019/0019144 A1), in view of Ragnoni et al; (US 2019/0280875 A1):  
13.	Claim 2:  Gillen teaches the claimed invention as in claim 1.  As indicated above in claim 1, Gillen teaches receiving a confirmation message from the server system that the user’s custody the asset at the first location at a first time was verified.   Gillen further teaches a distributed attestation transaction (e.g., transferring of the asset from the first entity/ first computing device to the second entity/second computing device) stored on a distributed ledger of the distributed ledger network {At least para 0075, 0112 in context with para 0064.
	However, Gillen does not explicitly teach the underlined features:  “wherein the confirmation message comprises a distributed ledger transaction identifier (ID) of a distributed attestation transaction stored on a distributed ledger of the distributed ledger network”.
	Ragnoni teaches a general concept of wherein the confirmation message comprises a distributed ledger transaction identifier (ID) of a distributed attestation transaction stored on a distributed ledger of the distributed ledger network {At least paras 0062-0063}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “receiving a confirmation message from the server system that the user’s custody the asset at the first location at a first time was verified; and a distributed attestation transaction stored on a distributed ledger of the distributed ledger network”, of Gillen to include “wherein the confirmation message comprises a distributed ledger transaction identifier (ID) of a distributed attestation transaction stored on a distributed ledger of the distributed ledger network”, taught by Ragnoni.  One would be motivated to do this in order to enhance the integrity of the system, allow a user to perform more accurate and quicker verification of a transaction (Ragnoni, Para 0051) and allow any interested entity to verify the validity and existence of a transaction stored in a ledger (Ragnoni, Para 0061).
14.	Claim 3:  The combination of Gillen and Ragnoni teaches the claimed invention as in claim 2.  The combination further teaches wherein the distributed attestation transaction stored on the distributed ledger comprises:
the first secured representation of the distributed ledger address associated with the first location {Gillen:  At least paras 0020-0022 in context with para 0064};
the second secured representation of the distributed ledger address associated with the asset {Gillen:  At least paras 0020-0022 in context with para 0064};
the third secured representation of the distributed ledger address associated with the user {Gillen:  At least paras 0020-0022 in context with para 0064}; and
a timestamp corresponding to the first time {Gillen:  At least para 0064}.
15.	Claim 4:  The combination of Gillen and Ragnoni teaches the claimed invention as in claim 3.  The combination further teaches wherein the distributed attestation transaction stored on the distributed ledger is digitally signed by the server system {Ragnoni:  At least para 0060}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “the distributed attestation transaction stored on the distributed ledger” of the combination of Gillen and Ragnoni to include “wherein the distributed attestation transaction stored on the distributed ledger is digitally signed by a server system” of Ragnoni.   One would be motivated to do this since by implementing digital signatures in transaction ledgers, the authenticity and accuracy of transactions recorded in the ledger are verified and make the records resistant to tampering (Ragnoni:  Para 0044).
16.	Claims 10-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen; (US 2019/0019144 A1), in view of Thekadath et al; (US 2019/0289019 A1): 
17.	Claim 10:  Gillen teaches the claimed invention as in claim 1.  Gillen further teaches wherein the confirmation message comprise an attestation transaction that is approved by the server system, wherein the instructions, when executed by the processor, further perform operations of: presenting the approved attestation transaction to a device to prove that the user had custody of the asset at the first location (determine location using the received digital addresses/contemporary digital addresses in figs 4-6) at the first time  (time/time limit in paras 0068, 0074, 0079, 0084, 0086, 0089) { At least fig. 5 paras 0104-0114 especially paras 0108 and para 0112, fig 6 paras 0116-0121 in context with paras 0068-0069, 0074, 0078-0079, 0080, 0084, 0086, 0089} .
	However, Gillen does not explicitly teach the underlined features: “wherein the confirmation message comprise an attestation transaction that is digitally signed by the server system, wherein the instructions, when executed by the processor, further perform operations of: presenting the digitally signed attestation transaction to a device to prove that the user had custody of the asset at the first location at the first time”.
	Thekadath teaches a general concept of a confirmation message comprise an attestation transaction that is digitally signed the a system, wherein the instructions, when executed by a processor, perform operation of presenting the digitally signed attestation transaction to a device (e.g., an issuer node computer or a recipient node computer in para 0186-0198) to prove 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “wherein the confirmation message comprise an attestation transaction that is approved by the server system, wherein the instructions, when executed by the processor, further perform operations of: presenting the approved attestation transaction to a device to prove that the user had custody of the asset at the first location and at the first time” of Gillen to include “a confirmation message comprise an attestation transaction that is digitally signed the a system, wherein the instructions, when executed by a processor, perform operation of presenting the digitally signed attestation transaction to a device to prove that a user/recipient had custody to the asset”, taught by Thekadath.  One would be motivated to do this since an administrative node computer’s digital signature can serve to indicate the authenticity of a digital asset and can provide a guarantee that a transfer is valid and trustworthy {Thekadath:  Para 0099}. Therefore, one of ordinary skill in the art would have known to apply this teaching for purposes of enhanced trustworthiness.
18.	Independent claims 11 and 20:  Gillen teaches a server system, comprising: a processor; and a non-transitory computer readable medium having executable instructions stored thereon, that, when executed by the processor, performs operations of: 
receiving, from a client device:
a first secured representation of distributed ledger address/a first time-based one time advertisement (TOTA) (e.g., a control identifier(s) such as digital address(es)/location based digital address(es)/temporary digital location…. at each transferring asset in paras 0020, 0064-0065, 0069-0070, 0076, 0078-0079, 0083-0090, 0140.  Note that digital address/contemporary digital address is/are hashed in paras 0070, 0078, 0084-0085, 0087) associated with a first location (para 0078-0079, 0083, see digital address associated with location) {At least fig. 5 paras 0104-0114, fig. 6 paras 0115-0121 in context with fig. 4 paras 0080-0091, see the smart contract/distributed network node validate/verify the exchange of physical asset and/or digital asset based on the received digital addresses associated with location of the first user computing device (the sender/transferor) and/or location of the second user computing device (the receiver/transferee) and based on the received unique identifier associated with the physical asset and/or digital asset.  The Examiner interprets that Applicant specification 2020/0034876 A1 para 0043 indicates “blockchain address” refers to an identifier for a receiver or a sender in a blockchain transaction; para 0047, 0048 indicates  “secured representation of blockchain address” and “time-based one time advertisement and “TOTA” refer to a one-time value generated by applying a cryptographic hash function…..  Gillen teaches digital address/temporary digital address/block chain addresses is/are hashed by applying hash function for each transferring asset/each transaction block (each transferring transaction has different identifiers) in fig 4 paras 0064-0070, 0072, 0074-0075, 0078, 0084-0085, 0087 
a second secured representation of distributed ledger address/a second TOTA associated with an asset (e.g., e.g., digital a coin/token/unique identifier that is linked to a physical asset/parcel in paras 0064-0066, 0068-0069, 0072-0074, 0080-0085, 0088-0089, 0100, 0107, 0111, 0116.  Note that token/unique identifier associated with the asset is hashed in para 0072) {At least fig. 5 especially paras 0104-0114 especially paras 0107, 0111; fig 6 paras 0115-0121 especially paras 0116-0117 in context with fig. 4 especially paras 0080, 0100, see the smart contract/distributed network node validate/verify the exchange of physical asset and/or digital asset based on the received digital addresses associated with location of the first user computing device (the sender/transferor) and/or location of the second user computing device (the receiver/transferee) and based on the received unique identifier associated with the physical asset and/or digital asset.  The Examiner interprets that Applicant specification 2020/0034876 A1 para 0048 defines the term “time-based one time advertisement and “TOTA” refer to message including a one-time value generated by applying a cryptographic hash function…..  Gillen teaches the unique identifier/token associated with the asset is hashed by applying hash function and is changing for each asset transaction (each transferring transaction has different token in at least paras 0064-0070, 0072, 0074-0075, 0078, 0080- and
a third secured representation of a distributed ledger address/a third TOTA associated with a user (e.g., e.g., a control identifier(s) such as digital address(es)/location based digital address(es)/temporary digital address(es)/blockchain addresses that each indicate of an entity, individual, and/or location…. in paras 0020, 0064, 0069-0070, 0076, 0078-0079, 0083-0090, 0140.  Note that digital address/contemporary digital address is/are hashed in paras 0070, 0078, 0084-0085, 0087) {At least paras 0020, 0064 indicates each transferring physical/virtual asset transaction may comprise one or more control identifiers and/or digital addresses that are each indicative of an entity, individual, and/or location having prior, present, or future control over the parcel and/or item (asset).  Also, para 00070 indicates the digital address and/or temporary location based address/blockchain address may be associated with an entity that participating in a transaction, such as one or more transacting entities e.g.., transferor and transferee….etc.   At least fig. 5 paras 0104-0114, fig. 6 paras 0115-0121 in context with fig. 4 paras 0080-0091, see the smart contract/distributed network node validate/verify the exchange of physical asset and/or digital asset based on the received digital addresses (each indicative of an entity, individual, and/or location…. as shown in para 0020, 0064) associated with location of the first user computing device (the sender/transferor) and/or location of the second user computing device (the receiver/transferee) and more than one digital addresses are received by the smart contract/distributed network node for verification/validation of the transferring asset and each digital address indicative of an entity, individual, and/or location, the smart contract/distributed network node (the server system) must receive a third secured representation of a distributed ledger address associated with a user (e.g., digital address associated with the entity/individual/transferor/transferee).  The Examiner interprets again that Applicant specification 2020/0034876 A1 para 0043 indicates “blockchain address” refers to an identifier for a receiver or a sender in a blockchain transaction; para 0047, 0048 indicates  “secured representation of blockchain address” and “time-based one time advertisement and “TOTA” refer to a one-time value generated by applying a cryptographic hash function…..  Gillen teaches digital address/temporary digital address/block chain addresses is/are hashed by applying hash function for each transferring asset/each transaction block (each transferring transaction has different identifiers) in fig 4 paras 0064-0070, 0072, 0074-0075, 0078, 0084-0085, 0087 meets the requirement of the limitations in light of Applicant’s  definition regarding secured representation of blockchain address and TOTA };
wherein the first, second and third TOTA are transmitted to the server system (the smart contract/distributed network node of bockchain in figs 5-6 paras 0104-0119 in context with paras 0055, fig 2 paras 0023, 0030- to prove a user's custody of an asset at a first location {At least fig. 5 paras 0104-0114, fig. 6 paras 0115-0121 in context with paras 0020, 0064 and fig. 4 paras 0080-0091}; 
verifying the existence of a distributed ledger address corresponding to each of the received first secured presentation of distributed ledger address/first TOTA, the second secured representation of the distributed ledger address/the second TOTA, and the third secured representation of the distributed ledger address/the third TOTA {At least fig. 5 paras 0104-0114, fig. 6 paras 0115-0121 in context with paras 0020, 0064 and fig. 4 paras 0080-0091}; and
after verifying, digitally approving a transaction verifying that the user had custody of the asset at the first location (determine location using the received digital addresses/contemporary digital addresses in figs 4-6) at a first time (time/time limit in paras 0068, 0074, 0079, 0084, 0086, 0089) {At least fig. 5 paras 0104-0114 especially paras 0108 and para 0112, fig 6 paras 0116-0121 in context with paras 0068-0069, 0074, 0078-0079, 0080, 0084, 0086, 0089}.
However, Gillen does not explicitly teach the underlined features: “after verifying, digitally signing a transaction verifying that the user had custody of the asset at the first location”.
	Thekadath teaches a general concept of after verifying, digitally signing a transaction verifying that the user had custody of the asset {At least paras 0184-0198 in context with para 0033}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “after verifying, digitally approving a transaction verifying that the user had custody of the asset at the first location” of Gillen to include “after verifying, digitally signing a transaction verifying that the user had custody of the asset ”, taught by Thekadath.  One would be motivated to do this since an administrative node computer’s digital signature can serve to indicate the authenticity of a digital asset and can provide a guarantee that a transfer is valid and trustworthy {Thekadath:  Para 0099}. Therefore, one of ordinary skill in the art would have known to apply this teaching for purposes of enhanced trustworthiness.
19.	Claim 12:   The combination of Gillen and Thekadath teaches the claimed invention as in claim 11.  The combination further teaches wherein the digital singed {Thekadath: At least paras 0184-0198 in context with para 0033) transaction comprises:
the first secured representation of the distributed ledger address associated with the first location {Gillen:  At least paras 0020-0022 in context with para 0064};
the second secured representation of the distributed ledger address associated with the asset {Gillen:  At least paras 0020-0022 in context with para 0064};
the third secured representation of the distributed ledger address associated with the user {Gillen:  At least paras 0020-0022 in context with para 0064}; and
a timestamp corresponding to the first time {Gillen:  At least para 0064}.
 20.	Claim 13:  The combination of Gillen and Thekadath teaches the claimed invention as in claim 11.  The combination further teaches propagating the digitally signed transaction to a distributed ledger network to be added to a distributed ledger of the distributed ledger network  {Thekadath: At least paras 0184-0198 especially paras 0186- 0187}.
21.	Claim 14:  The combination of Gillen and Thekadath teaches the claimed invention as in claim 13.  The combination further teaches wherein nodes of the distributed ledger network come to a consensus that validates the digitally signed transaction {Gillen:  At least paras 0069, 0075, 0092-0093, 0095, see consensus}, and also {Thekadath:  At least para 0190}, the method further comprising: the server system receiving a new block of the blockchain, the new block comprising the validated transaction {Gillen: At least paras 0021, 0056-0059, 0065-0068, 0075, 0118-0120 and 0125, see new block are generated/added}, and also {Thekadath:  At least paras 0050, 0102,  0189, 0252, 0254, fig. 8 step 830 in para 0275, see new block are generated/added} .
22.	Claim 16:  The combination of Gillen and Thekadath teaches the claimed invention as in claim 11.  The combination further teaches in response to receiving one or more of: the first secured representation of the distributed ledger address, the second secured representation of the distributed ledger address, and the third secured representation of the distributed ledger address {Gillen:  see rejection in claim 11), the server system (e.g., computing node of the blockchain) transmitting a request to the client device (e.g., one or more computing devices) to obtain another secured representation of a distributed ledger address (e.g., request for additional information associated with e.g. a confirmation request, a passcode, a private key, a biometric authorization in para 0068), wherein the request is transmitted to prove that the user has custody of the first asset at the first location  (determine location using the received digital addresses/contemporary digital addresses in figs 4-6) at the first time  (time/time limit in paras ; and in response to the request: obtaining, at the second time, a secured representation of a distributed ledger address; transmitting the secured representation of the distributed ledger address obtained at the second time to the server system {Gillen:  At least para 0068 in context with para 0067, fig. 5 paras 0104-0114 especially paras 0108 and para 0112 in context with paras 0068, 0074, 0079, 0084, 0086, 0089}.
23.	Claim 17:  The combination of Gillen and Thekadath teaches the claimed invention as in claim 16.  The combination further teaches wherein the request comprises: a request to obtain, at a second time after the first time (e.g., request for additional information associated with e.g. a confirmation request, a passcode, a private key, a biometric authorization in para 0068), a secured representation of a distributed ledger address associated (e.g., unique identifier/token, which associated with private-public key pair) with a second asset  (paras 0020, 0067 indicating each transaction involving one or more assets/one or more parcels; at least paras 0067, 0072-0074, 0107, 0111 indicating each asset/parcel associated with each unique identifier/token, which associated with private-public key pair in paras 0069, 0071} {Gillen:  At least para 0068 in context with paras 0069, 0071}.
24.	Claim 19:  The combination of Gillen and Thekadath teaches the claimed invention as in claim 11.  The combination further teaches wherein the first secured representation of the distributed ledger address (see temporary digital addresses that each indicate of an entity, individual, and/or location…. in paras 0020, 0064, 0069-0070, 0076, 0078-0079, 0083-0090, 0140), the second secured representation of the distributed ledger address (e.g., token identifier/unique identifier associated with the physical/digital asset; wherein each token identifier/unique identifier is linked to each location of the computing devices that involve in , and the third secured representation of the distributed ledger address are time-based one time advertisements (see temporary digital addresses that each indicate of an entity, individual, and/or location…. in paras 0020, 0064, 0069-0070, 0076, 0078-0079, 0083-0090, 0140) {Gillen:  At least paras 0064-0070, 0072, 0074-0075, 0078-0085, 0087.  See example in figs. 5-6 paras 0104-0121 in context with fig. 4}.
25.	Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen; (US 2019/0019144 A1), in view of Thekadath et al; (US 2019/0289019 A1), and further in view of Ragnoni et al; (US 2019/0280875 A1):
26.	Claim 15: The combination of Gillen and Thekadath teaches the claimed invention as in claim 13.  The combination further teaches wherein nodes of the distributed ledger network come to a consensus that validates the digitally signed transaction {Gillen:  At least paras 0069, 0075, 0092-0093, 0095, see consensus in context with Figs. 4-6}, and also {Thekadath:  At least para 0190 in context with paras 0184-0198 }, the method further comprising: after the transaction is validated, the server system transmitting, to the client device, a message (e.g., a confirmation) including a reference to a distributed ledger transaction associated with the validated transaction {Gillen:  At least fig. 5 paras 0104-0114 especially paras 0108 and para 0112, fig 6 paras 0116-0121 in context with paras 0068-0069, 0074, 0078-0079, 0080, 0084, 0086, 0089.
	However, the combination of Gillen and Thekadath does not explicitly teach the underlined features: “after the transaction is validated, the server system transmitting, to the client device, a message including a reference to a distributed ledger transaction identifier (ID) associated with the validated transaction”.
	Ragnoni teaches a general concept of after a transaction is validated, the server system transmitting, to the client device, a message including a reference to a distributed ledger transaction identifier (ID) associated with the validated transaction {At least paras 0062-0063}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “wherein nodes of the distributed ledger network come to a consensus that validates the digitally signed transaction, the method further comprising: after the transaction is validated, the server system transmitting, to the client device, a message including a reference to a distributed ledger transaction associated with the validated transaction”, of the combination of Gillen and Thekadath to include “after a transaction is validated, the server system transmitting, to the client device, a message including a reference to a distributed ledger transaction identifier (ID) associated with the validated transaction”, taught by Ragnoni.  One would be motivated to do this in order to enhance the integrity of the system, allow a user to perform more accurate and quicker verification of a transaction (Ragnoni, Para 0051) and allow any interested entity to verify the validity and existence of a transaction stored in a ledger (Ragnoni, Para 0061).
27.	Claims 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gillen; (US 2019/0019144 A1), in view of Thekadath et al; (US 2019/0289019 A1), and further in view of Nadeau et al; (US 2018/0316502 A1):
28.	Claim 18:  The combination of Gillen and Thekadath teaches the claimed invention as in claim 11.  The combination further teaches wherein verifying the existence of a distributed ledger address corresponding to each of the received first secured representation of the distributed ledger address, the second secured representation of the distributed ledger address, and third secured representation of the distributed ledger address comprises: querying a distributed ledger address mapping server system that maintains information {Gillen: At least fig. 6 paras 0115-0117 especially para 0116-0117, see verifying the valid of the transferring asset may rely on one or more distributed ledgers and/or databases}; and also {Thekadath:  At least fig. 2 para 0182, see administrative node computer identifies each involved entity based on enterprise IDs and ensures that each entity is enrolled and in good standing; Fig. 2, administrative node computer comprises multiple databases.  Examiner notes that understanding of “mapping server system” based on Applicant’s Specification, Para [0086] as “mapping server system may be integrated into verifier”}.
	However, the combination does not explicitly teach “maintaining, over time, a mapping between clear versions of distributed ledger addresses and their representations”.   
Nadeau teaches a general concept of maintaining, over time, a mapping between clear versions of distributed ledger addresses and their representations {At least paras 0052-0053, see a noun identifier hashed using hashing algorithm to generate cryptographic noun key, key server storing database of keys which is table that electronically maps cryptographic noun keys to different noun identifiers for translating noun key back into its corresponding noun identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “wherein verifying the existence of a distributed ledger address corresponding to each of the received first secured representation of the distributed ledger address, the second secured representation of the distributed ledger address, and third secured representation of the distributed ledger address comprises: querying a distributed ledger address mapping server system that maintains information” of the combination of Gillen and Thekadath to include “maintaining, over time, a mapping between clear versions of distributed ledger addresses and their representations”, taught by Nadeau.  One would be motivated to do this for security purposes and to allow an authorized recipient to reverse lookup a noun key by querying a database of keys for the database to translate the noun key back into the original noun identifier, i.e. sensitive information {Nadeau:  para 0052}.
Prior Art that is pertinent to Applicant’s disclosure
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dickerson et al; (US 2018/0215162 A1), wherein teaches verifying an identity and a physical presence of the user in the physical environment based on the received multiple secured representation of a distributed ledger addresses associated with the location in at least paras 0009, 0018-0019, 0025, 0034, 0043.  South et al; (US 9980137 B2),  wherein teaches authenticating, with a server, the beacon verification information to verify that the user device is physically proximate to the beacon and, if the beacon verification information is authentic, determining the geo­graphical location of the user device based on the geographi­cal location of the beacon; and receiving a request from a server system to obtain, at a second time after the first time, a second address (identifier), in response to the request, obtaining a second address; and transmitting the server, the second address in at least Abstract, Cl. 4 lines 2-16 and cl. 19 lines 18-30}.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681